Order
PER CURIAM.
Clifton R. Taylor appeals the judgment of his jury convictions of burglary in the first degree, § 569.160, and misdemeanor stealing, § 570.030, in the Circuit Court of Jackson County, for which he was sentenced to concurrent prison terms of twenty years and one year in the Missouri Department of Corrections, respectively.
The appellant raises two points on appeal. In Point I, he claims that the trial court plainly erred in overruling his motion to suppress his out-of-court identification by the victim after his vehicle was stopped by the Grandview police because the evidence presented by the State at the suppression hearing was insufficient to satisfy the State’s burden of proof to show that the stopping of his vehicle, which resulted in his identification, was lawful. In Point II, he claims that the court erred in denying his “Motion to Photograph, Measure and Diagram the Crime Scene” because it denied him his “rights to a fair trial, to due process of law, to have compulsory process, to defend, and to confront witnesses against him” in that by being denied access to the crime scene he was prevented from adequately preparing a defense challenging the victim’s opportunity to adequately observe the burglar so as to positively identify the intruder.
Judgment affirmed. Rule 30.25(b).